FILED
                            NOT FOR PUBLICATION                             JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30023

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00098-FVS

  v.
                                                 MEMORANDUM *
RONNIE OWEN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Ronnie Owen appeals from the district court’s judgment and challenges his

guilty-plea conviction and 36-month sentence for identity theft, in violation of 18

U.S.C. § 1028(a)(3). Pursuant to Anders v. California, 386 U.S. 738 (1967),




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Owen’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Owen the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Owen waived his right to appeal his conviction. He also waived the right to

appeal his sentence, with the exception of his right to challenge the amount of

restitution. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable grounds for relief as the amount of

restitution ordered by the district court. We therefore affirm as to that issue. We

dismiss the remainder of the appeal in light of the valid appeal waiver. See United

States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      Owen’s motion for appointment of substitute counsel is DENIED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                     12-30023